384 F.2d 996
UNITED STATES of America ex rel. George P. GELGER, Appellant,v.COMMONWEALTH OF PENNSYLVANIA et al., Appellees.
No. 15769.
United States Court of Appeals Third Circuit.
Submitted April 17, 1967.Decided Sept. 27, 1967.

George P. Geiger, pro se.
Gilfert Mihalich, Joseph M. Loughran, Dist. Atty., Greensburg, Pa., for appellees.
Before SMITH and FREEDMAN, Circuit Judges, and WORTENDYKE, District judge.
OPINION OF THE COURT
PER CURIAM.


1
The appellant, represented by counsel, was tried by a jury and convicted of the murder of his former father-in-law.  He was thereafter sentenced to a term of life imprisonment.  The matter came before the court below on a petition for writ of habeas corpus in which the appellant challenged the constitutional validity of his conviction.  District Judge Gourley concluded that appellant's constitutional rights had not been abridged and the petition was denied.  The present appeal is from the denial of the petition.  We have considered the record and find no error.


2
The judgment of the court below will be affirmed.